Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2006

Hines v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4055




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Hines v. USA" (2006). 2006 Decisions. Paper 1618.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1618


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-73                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                  NO. 05-4055
                                ________________

                                SHAWN R. HINES,
                                                    Appellant
                                         v.

                  UNITED STATES OF AMERICA; FEDERAL
                  BUREAU OF INVESTIGATION; JOHN DOE;
                   JANE DOE; ABC CORP.; XYZ CORP., said
                  names being fictitious and representing unknown
                             potentially liable parties
                    ____________________________________

                  On Appeal From the United States District Court
                            For the District of New Jersey
                             (D.C. Civ. No. 05-cv-03523)
                   District Judge: Honorable Katharine S. Hayden
                           __________________________

         Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                    or Third Circuit LAR 27.4 and I.O.P. 10.6
                                December 8, 2005

     Before: ROTH, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGES

                              (Filed February 8, 2006)
                                _________________

                                   OPINION
                               _________________


PER CURIAM

     Appellant Shawn R. Hines, a resident of West Orange, New Jersey, filed an in
forma pauperis complaint in United States District Court for the District of New Jersey

against the United States of America and others, alleging a violation of his civil rights

under domestic and international law. Hines claimed that the United States government

and others have tortured him with poisonous gas for the last 12 years whenever he tried to

study toward his career goals. He sought $10,000,000 in money damages and injunctive

relief. The District Court dismissed the complaint under 28 U.S.C. § 1915(e)(2)(B)(i).1

Our Clerk granted Hines leave to appeal in forma pauperis.

       We will dismiss the appeal as frivolous. The federal in forma pauperis statute

permits an indigent litigant to take an appeal without paying the administrative costs of

proceeding with the appeal. 28 U.S.C. § 1915. The statute protects against abuses of this

privilege by allowing the appeals court to dismiss the appeal if it is frivolous. Denton v.

Hernandez, 504 U.S. 25, 27 (1992). We thus have the “unusual power to pierce the veil

of the [underlying] complaint’s factual allegations, id. at 32 (quoting Neitzke v. Williams,

490 U.S. 319, 327 (1989)), and dismiss the appeal where those factual allegations are

delusional, irrational, or wholly incredible, id. at 33. We have carefully reviewed Hines’

complaint and conclude that it is clearly baseless for those very reasons.

       We will dismiss the appeal as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).



   1
     Although we require district courts to grant a motion for leave to proceed in forma
pauperis under section 1915(a) based on economic criteria alone before dismissing a
complaint as frivolous, Sinwell v. Shapp, 536 F.2d 15 (3d Cir. 1976), we conclude that
such a grant is implied in the District Court’s order. We note that Hines’ monthly
expenses exceed his disability income.

                                              2